UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7747



MANUEL RAUL MONTERO,

                                              Petitioner - Appellant,

          versus


WILLIAM JEFFERSON CLINTON, Former President;
ALL AMERICAN PREZ ET,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-03-2162-2)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Manuel Raul Montero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Manuel Raul Montero, a federal prisoner, appeals the

district   court’s     order   accepting    the     recommendation   of    the

magistrate judge and dismissing for failure to file in the proper

court his petition filed under 28 U.S.C. § 2241 (2000).              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court, but modify the

district court’s order to reflect that the dismissal is without

prejudice to Montero’s right to refile in the proper court.                See

Montero v. Clinton, No. CA-03-2162-2 (S.D.W. Va. Oct. 17, 2003).

We grant Montero’s motion for leave to proceed in forma pauperis.

We   dispense   with   oral    argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       AFFIRMED AS MODIFIED




                                   - 2 -